    Case 17-14454-elf       Doc 755-4 Filed 07/12/21 Entered 07/12/21 10:42:32               Desc
                                 Proposed Order Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 --------------------------------------------------- x
 In re                                               :     Chapter 11
                                                     :
                                                     :
 ISLAND VIEW CROSSING II, L.P.,                      :     Case No. 17-14454 (ELF)
                                                     :
                            Debtor.                  :
                                                     :
                                                     :
 --------------------------------------------------- x

ORDER APPROVING APPLICATION FO STRADLEY RONON STEVENS & YOUNG,
     LLP FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES

        AND NOW, this             day of                    , 2021, in consideration of the First and

Final Fee Application of Stradley Ronon Stevens & Young, LLP, Special Litigation Counsel to

the Debtor, for the Period July 18, 2017 through February 28, 2018 (the “Application”), and after

a review thereof and consideration of any objection thereto, it is ORDERED:

        1.       The Application is GRANTED;

        2.       Based on this Court’s Order of September 27, 2017 [Dkt. No. 78], as well as a

review of the information contained in the Application, compensation is allowed in the amount of

$                   and expense reimbursements in the amount of $                              for a

combined total of $                             .

        3.       The Chapter 11 Trustee is authorized to pay the approved compensation and

expense reimbursement.

                                                         BY THE COURT:




                                                                                           4784918v.2
